Title: From George Washington to Henry Laurens, 16 March 1778
From: Washington, George
To: Laurens, Henry



Sir
Valley Forge March 16th 1778

This will be delivered you by Captain Sullivan, who waits on Congress upon the subject of pay and the loss of his rank in the line of the Massachussets Officers. He is one of the Gentlemen, who in going with Major Sherburne to relieve the post we had at the Cedars in 1776, after a brave and gallant conduct fell into the Enemy’s hands. In a few days after on the treaty which General Arnold made, he generously offer’d himself, as I have been informed, and went one of the Hostages to Quebec for the performance of it.
By some means the State of Massachussets bay, has not continued him in their line—nor has he any appointment in the Army. He is now on parole, thro the indulgence of Genl Carleton and has applied to me for pay & rations from the time of his return; and considering also the deprivation of his rank, as hard and injurious, he hopes he will be provided for in a suitable manner, and according to that standing which he formerly held in the Army.
Captain Sullivan’s wishes in either instance, cannot be answered by me. As to the first, the Resolution of the 19th of January, regulating the pay of prisoners, which is the only rule for my government, seems to have drawn the line between Officers on parole, who are continued in

service, and those who are not; and making that the only criterion to fix pay, to have procluded every other discrimination. And the powers which were vested in the respective States to appoint Officers, prohibit any interference by me in his favor, as to the latter.
I have stated the nature of the Captain’s claims and the reasons, which are opposed to his obtaining relief in either instance from me. I shall only add, that the neglect by the States in their appointments, of the Officers who were in captivity, where there was no other objection to them, was at least ungenerous—if not impolitic & unjust. It has been the case in many instances, and as to the Gentleman, who is particularly the subject of this Letter, the testimonials that have been given of his character as an Officer, were much in his favor & greatly to his Honor.
By accident the Resolution of the 19th of January alluded to above, has been mislaid—I must trouble you with a request for another copy of it.
I transmit Congress Colo. Chs Webb’s application to resign. As Genl Huntingdon in whose Brigade he is, & in whom I have the utmost confidence, is perfectly willing, I have only to say upon the occasion, that I have not the smallest objection to the measure.
Genl Sullivan set out for Rhode Island on Friday last to take the command there, in consequence of the Resolution of Congress, directing me to send a Major Genl there for that purpose. Supposing Genl Greene in the Quarter Master line, I have now only one Major General left in Camp. I have the Honor to be with great respect Sir Your Most Obed. Servt

Go: Washington

